

	

		II

		109th CONGRESS

		1st Session

		S. 1416

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 18, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the McKinney-Vento Homeless

		  Assistance Act to reauthorize the Interagency Council on Homelessness.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Interagency Council on Homelessness

			 Reauthorization Act of 2005.

		2.Reauthorization

			(a)Authorization

			 of appropriationsSection 208

			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11318) is

			 amended—

				(1)by striking 1993 and

			 inserting 2006; and

				(2)by striking 1994 and

			 inserting 2007.

				(b)TerminationSection 209 of such Act (42 U.S.C. 11319)

			 is amended by striking 2005 and inserting

			 2007.

			

